DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 1/20/2022.  Claims 1-22 were pending. Claim 21 was amended.  
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claim 21, the applicants stated:
	“The Office Action alleges that the hard material of Schulz corresponds to the claimed “substrate” and that the second material corresponds to the claimed “exit material.” Office Action at pg. 8.
Applicant submits that, although Schulz appears to disclose an embodiment wherein the second material is an oil immersion and an embodiment wherein the second material is a solid plate, Schulz does not disclose an embodiment wherein the oil immersion and the solid plate are used in combination. Paragraph [0015] of a machine translation of Schulz states: “If a liquid is used, the brittle material can be placed in the corresponding liquid bath for processing.... If a solid plate is used as an additional material, a plate made of ductile or hardenable-ductile material should be used, the type of material being dependent on the result of the manufacturing process for this material, for example hardening, for the resulting refractive index.” Significantly, Schulz states: “This further material on the underside 2 of the brittle-hard material 1 can be a solid body 3 (FIG. 1) or a liquid 5 (FIG. 2).” Id. at ¶ [0028] (emphasis added).

In no way whatsoever does Schulz disclose the use of both the immersion oil and the solid plate as the second material.
Accordingly, for at least the reasons discussed above, Schulz fails to have rendered obvious independent claim 21. Gollier fails to cure the above-noted deficiencies of Schulz with regard to claim 21, nor does the Office Action allege that Gollier does. Thus, claim 21 would not have been rendered obvious over the combination of Schulz and Gollier.
For at least these reasons, the withdrawal of the rejection of claim 21 is warranted and respectfully requested.”
The applicant’s argument is persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103.
Allowable Subject Matter
4.	Claims 1-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-19, the cited prior arts fail to disclose or suggest focusing a pulsed laser beam into a quasi-non-diffracting beam directed into the substrate such that the quasi- non-diffracting beam enters the substrate through the first surface, the quasi-non-diffracting beam generating an induced absorption within the substrate, the induced absorption producing a damage track within the substrate, and wherein a location of the quasi-non-diffracting beams exit the exit material is 50 µm or more away from the second surface of the substrate in a 
Regarding to claim 20, the cited prior arts fail to discloses or suggest focusing a pulsed laser beam into a quasi-non-diffracting beam directing into the substrate such that the quasi-non-diffracting beam enters the substrate through the first surface, wherein the quasi-non- diffracting beam defines a laser beam focal line having a first endpoint and a second endpoint each defined by locations where the quasi-non-diffracting beam has propagated a distance from the beam waist equal to a Rayleigh range;
the first endpoint is closer to the first surface of the substrate than the second surface;
the second endpoint is closer to the second surface of the substrate than the first surface; and
the second endpoint is outside of the substrate such that a distance between the second endpoint and the second surface is 100 µm or less in combination with all other limitation in the claims.
Regarding to claim 21, the cited prior arts fails to disclose or suggest disposing a liquid between a first surface of a supporting substrate and the second surface of the substrate, wherein a difference  between a refractive index of the supporting substrate and a refractive index of substrate is 0.4 or less, and a difference between a refractive index of the liquid and the refractive index of the substrate is 0.4 or less;
focusing a pulsed laser beam into a quasi-non-diffracting beam directed into the substrate such that the quasi-non-diffracting beam enters the substrate through the first surface, the quasi-non-diffracting beam generating an induced absorption within the substrate, 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713